STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   FOR PUBLICATION
                                                                   January 9, 2018
               Plaintiff-Appellee,                                 9:15 a.m.

v                                                                  No. 335616
                                                                   Muskegon Circuit Court
RICKY THEODORE STRICKLIN,                                          LC No. 15-066431-FH

               Defendant-Appellant.


Before: METER, P.J., and BORRELLO and BOONSTRA, JJ

BOONSTRA, J.

        Defendant appeals by delayed leave granted1 his convictions, following a bench trial, of
third-offense   domestic     violence,    MCL 750.81(4),2       and     witness    intimidation,
                    3
MCL 750.122(7)(b). The trial court sentenced defendant as a fourth-offense habitual offender,
MCL 769.12, to concurrent prison terms of 2 to 12 years for each offense. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        On appeal, defendant challenges only his sentence, not his convictions. Defendant’s
domestic violence conviction arose from an incident in which he repeatedly punched his
girlfriend in the face. His witness intimidation conviction arose from his placement of a call to
the victim from jail, while he was awaiting trial, during which he told the victim not to come to
court for his trial. This call was recorded and admitted into evidence. It was undisputed that
defendant had two previous domestic violence convictions, and that he had committed sufficient


1
 People v Stricklin, unpublished order of the Court of Appeals, issued March 20, 2017 (Docket
No. 335616).
2
  At the time of defendant’s sentencing on May 9, 2016, the applicable subsection of the statute
was MCL 750.81(4). See 2012 PA 366 (effective April 1, 2013). However, as of July 25, 2016,
the statute was amended, and the third-offense domestic violence provision now falls under
MCL 750.81(5). See 2016 PA 87 (effective July 25, 2016).
3
 The trial court acquitted defendant of interfering with an electronic communication,
MCL 750.540(5)(a).


                                               -1-
prior felonies to be charged as a fourth-offense habitual offender; defendant does not contest
these facts on appeal.

       At sentencing, defendant argued that his convictions should only be enhanced to a
maximum sentence of 15 years by virtue of his habitual offender status. Defendant further
argued that his witness intimidation sentence should be based on the underlying offense of
domestic violence without any habitual offender enhancements. The trial court rejected both
arguments, holding that defendant’s habitual offender status warranted an enhancement of his
maximum sentence for domestic violence to life imprisonment, and indicated that it would
proceed on that basis.4 With regard to the witness intimidation conviction, the trial court based
its sentence on the underlying crime of third-offense domestic violence as enhanced by
defendant’s habitual offender status.5

       The trial court sentenced defendant as described. This appeal followed.

                           II. DOMESTIC VIOLENCE SENTENCE

       Defendant argues that he is entitled to resentencing because his sentence for domestic
violence was erroneously enhanced under both the domestic violence statute and the habitual
offender act. We disagree. Defendant’s argument presents a question of statutory interpretation,
which we review de novo. See People v Flick, 487 Mich. 1, 9; 790 NW2d 295 (2010).

       MCL 750.81 provides in pertinent part:

              (2) Except as provided in subsection (3) or (4), an individual who assaults
       or assaults and batters his or her spouse or former spouse, an individual with
       whom he or she has or has had a dating relationship, an individual with whom he
       or she has had a child in common, or a resident or former resident of his or her
       household, is guilty of a misdemeanor punishable by imprisonment for not more
       than 93 days or a fine of not more than $500.00, or both.

                                                ...

               (4) An individual who commits an assault or an assault and battery in
       violation of subsection (2), and who has 2 or more previous convictions for
       assaulting or assaulting and battering his or her spouse or former spouse, an
       individual with whom he or she has or has had a dating relationship, an individual
       with whom he or she has had a child in common, or a resident or former resident
       of his or her household, under any of the following, is guilty of a felony


4
  The trial court did not actually sentence defendant to a maximum sentence of life
imprisonment; indeed, the maximum sentence imposed was less than the 15 year maximum
sentence advocated for by defendant.
5
  The trial court concluded that a sentence imposed under the witness intimidation statute must
reflect the severity of the underlying offense.


                                                -2-
       punishable by imprisonment for not more than 5 years or a fine of not more than
       $5,000.00, or both:

       (a) This section or an ordinance of a political subdivision of this state
       substantially corresponding to this section.

       (b) Section 81a, 82, 83, 84, or 86.

       (c) A law of another state or an ordinance of a political subdivision of another
       state substantially corresponding to this section or section 81a, 82, 83, 84, or 86.

       MCL 750.81b(b) permits the fact of defendant’s prior domestic violence convictions to
be established at sentencing. As stated, it was undisputed that defendant had two prior
convictions for domestic violence, and he does not challenge his conviction for third-offense
domestic violence. Rather, he argues that the domestic violence statute contains a method for
enhancing his punishment based on recidivism and that his conviction should therefore not also
be enhanced by the habitual offender act, MCL 769.12, which provides in pertinent part:

                (1) If a person has been convicted of any combination of 3 or more
       felonies or attempts to commit felonies, whether the convictions occurred in this
       state or would have been for felonies or attempts to commit felonies in this state if
       obtained in this state, and that person commits a subsequent felony within this
       state, the person shall be punished upon conviction of the subsequent felony and
       sentencing under section 13 of this chapter as follows:

                                                 ...

              (b) If the subsequent felony is punishable upon a first conviction by
       imprisonment for a maximum term of 5 years or more or for life, the court, except
       as otherwise provided in this section or section 1 of chapter XI, may sentence the
       person to imprisonment for life or for a lesser term.

              (c) If the subsequent felony is punishable upon a first conviction by
       imprisonment for a maximum term that is less than 5 years, the court, except as
       otherwise provided in this section or section 1 of chapter XI, may sentence the
       person to imprisonment for a maximum term of not more than 15 years.
       [Footnote omitted.]

        In other words, defendant argues that the “first conviction” for the purposes of his
habitual offender enhancement should be taken to mean a conviction for a first offense of
domestic violence, which is a misdemeanor. MCL 750.81(2). Misdemeanors are not subject to
enhancement under the habitual offender act, which enhances a defendant’s sentence based on
prior and subsequent felonies. MCL 769.12.

       The primary goal in construing a statute is “to ascertain and give effect to the intent of the
Legislature.” See People v Pasha, 466 Mich. 378, 382; 645 NW2d 275 (2002); People v Morey,
461 Mich. 325, 329-330; 603 NW2d 250 (1999). In doing so, this Court must begin by
examining the plain language of the statute itself. See Pasha, 466 Mich. 382. If the language of

                                                -3-
the statute is clear and unambiguous, it is assumed that the Legislature intended its plain meaning
and the statute is enforced as written. See People v Stone, 463 Mich. 558, 562; 621 NW2d 702
(2001). We avoid literal constructions if they produce unreasonable and unjust results that are
inconsistent with the purpose of the act in question. People v Fetterley, 229 Mich. App. 511, 526;
583 NW2d 199 (1998).

        The Legislature has demonstrated its ability to exclude certain categories of felonies from
the sentence enhancement provisions of the habitual offender act when it intends to do so. See
People v Bewersdorf, 438 Mich. 55, 72; 475 NW2d 231 (1991). In this case, however, nothing in
the habitual offender act or the domestic violence statute indicates an intent by the Legislature to
exclude third-offense domestic violence from the enhancement provisions of MCL 769.12. The
plain language of the relevant statutes thus does not aid defendant’s argument. See Pasha, 466
Mich. 382.

        Further, “[w]here the legislative scheme pertaining to the underlying offense elevates the
offense, rather than enhances the punishment, on the basis of prior convictions, both the
elevation of the offense and the enhancement of the penalty under the habitual offender provision
is permitted.” Fetterley, 229 Mich. App. at 540-541. This Court held in Fetterley that the retail-
fraud statutory scheme does not “provide for gradations of punishment. Rather, it punishes the
commission of a second-degree retail-fraud offense by a person with a prior conviction for a
subsection 2 offense as a separate substantive offense.” Id. at 536. Our Supreme Court has held
similarly with regard to statutory schemes in place regarding operation of a motor vehicle while
under the influence of intoxicating liquor (OUIL) offenses, see Bewersdorf, 438 Mich. at 68, and
failure to comply with the sex offenders registration act (SORA) offenses, see People v Allen,
499 Mich. 307, 311; 884 NW2d 548 (2016). In all three of those circumstances, the reviewing
court concluded that a statutory scheme similar to the one found in the domestic violence statute
did not merely enhance punishment based on recidivism, but instead created separate substantive
crimes such that the habitual offender act applied to those offenses. In fact, the Supreme Court
in Allen stated, albeit in dicta, that “[t]his is likewise true of other statutory schemes of
commonly charged offenses, such as domestic violence, MCL 750.81(2) to (4).” Allen, 499 Mich.
at 325.

        Our caselaw is clear. There is no qualitative difference in the statutory scheme found in
the domestic violence statute, which elevates an offense from a misdemeanor to a felony and
increases the penalty for the offense based on prior convictions of similar offenses, that compels
a different outcome than that reached in Allen, Bewersdorf, and Fetterley. Cases cited by
defendant are distinguishable. In People v Honeycutt, 163 Mich. App. 757, 760-763; 415 NW2d
12 (1987), this Court held that a felony-firearm conviction was not subject to habitual offender
enhancement because the felony-firearm statute imposes mandatory determinate sentences for its
violation. See also Allen, 499 Mich. at 325 n 51 (noting that imposition of a mandatory
determinate sentence as required by the felony-firearm statute would “necessarily conflict with a
trial court’s discretion to impose an indeterminate sentence under the [habitual offender act]”),
Fetterley involved the interplay of the public health code and the habitual offender act. This
Court merely interpreted the plain meaning of MCL 769.12(1)(d) (“if the subsequent felony is a
major controlled substance offense, the person shall be punished as provided by part 74 of the
public health code”) and concluded that subsequent major controlled substance offenses must be
enhanced as directed by the public health code, not the habitual offender statute. Fetterley, 229

                                                -4-
Mich at 540-541. Finally, defendant is of course not aided by his reference to People v Allen,
310 Mich. App. 328, 348-351; 872 NW2d 21 (2015), inasmuch as the case was reversed by Allen,
499 Mich. at 311, 327.

        The domestic violence statute does not impose mandatory determinate sentences for its
violation; nor is it explicitly excepted from the habitual offender act. Rather, the statute contains
the type of “statutory scheme[] of commonly charged offenses,” Allen, 499 Mich. at 325, that
courts have repeatedly found to be subject to habitual offender enhancement. The trial court
therefore did not err by enhancing defendant’s sentence for third-offense domestic violence
under the habitual offender act. Defendant further argues, however, that even if the trial court
was permitted to enhance his sentence, it erred by determining that the maximum sentence it
could impose was life imprisonment, rather than a prison term of 15 years. Defendant thus
argues that the he is entitled to resentencing based on the trial court’s misunderstanding of the
law. We disagree.

         Defendant contends that the trial court should have based its enhancement of his sentence
on the maximum penalty for a first-offense conviction for domestic violence (93 days in jail).
Had the trial court done so, it would have concluded that the offense being enhanced by
defendant’s habitual offender status was “punishable upon a first conviction by imprisonment for
a maximum term that is less than 5 years” and thus could only be enhanced to a maximum of 15
years. See MCL 769.12(1)(c). We disagree. Defendant was convicted of violating
MCL 750.81(4), not MCL 750.81 generally. Third-offense domestic violence is, as discussed
earlier in this opinion, a separate offense, the first conviction of which is punishable by a
maximum of 5 years imprisonment. Therefore, the trial court’s application of MCL 769.12(1)(b)
was appropriate, because the subsequent felony was “punishable upon a first conviction by
imprisonment for a maximum term of 5 years or more or for life.” See Allen, 499 Mich. at 322
(applying the same rationale to second-offense failures to comply with SORA). The trial court
did not err by recognizing that it was authorized to enhance defendant’s sentence to a maximum
of life imprisonment.

                          III. WITNESS INTIMIDATION SENTENCE

        Defendant also argued that the trial court erred by basing his sentence for witness
intimidation on an underlying offense of third-offense domestic violence conviction as enhanced
by the habitual offender act. We disagree. Defendant’s argument involves a question of
statutory interpretation, which we review de novo. See Flick, 487 Mich. at 9.

       The witness intimidation act, MCL 750.122, provides in pertinent part:

       (7) A person who violates this section is guilty of a crime as follows:

              (a) Except as provided in subdivisions (b) and (c), the person is guilty of a
       felony punishable by imprisonment for not more than 4 years or a fine of not
       more than $5,000.00, or both.

              (b) If the violation is committed in a criminal case for which the maximum
       term of imprisonment for the violation is more than 10 years, or the violation is
       punishable by imprisonment for life or any term of years, the person is guilty of a
                                                -5-
       felony punishable by imprisonment for not more than 10 years or a fine of not
       more than $20,000.00, or both.

               (c) If the violation involves committing or attempting to commit a crime
       or a threat to kill or injure any person or to cause property damage, the person is
       guilty of a felony punishable by imprisonment for not more than 15 years or a fine
       of not more than $25,000.00, or both.

        Defendant argues that the underlying “violation” in the instant case is a first-offense
violation of MCL 750.81, i.e., a 93-day misdemeanor. For the reasons stated earlier in this
opinion, however, the trial court correctly determined that the underlying offense was third-
offense domestic violence, MCL 750.81(4), as enhanced by the habitual offender act. The act of
witness intimidation was thus “committed in a criminal case for which the maximum term of
imprisonment is more than 10 years, or . . . imprisonment for life.” MCL 750.122(7)(b).
Although defendant argues that this reading will produce absurd results, we see nothing absurd
in the Legislature’s determination to structure the level of punishment for witness intimidation
according to the severity of the underlying offense. See Fetterley, 229 Mich. App. at 526.

       Affirmed.



                                                           /s/ Mark T. Boonstra
                                                           /s/ Patrick M. Meter
                                                           /s/ Stephen L. Borrello




                                               -6-